Title: To John Adams from William Vans Murray, 7 October 1798
From: Murray, William Vans
To: Adams, John


Private (copied)Dear Sir,
The Hague 7. Octr. 1798.



The inclosed is from Mr. Talleyrand to Mr. Pichon who left this place the 24th Sepr. for Paris. In many interviews which this gentleman sought with me, with much solicitude, I had repelled the idea that “the Assurances” declared by you Sir in your message in June, had been given in any of Mr. Talleyrand’s letters that I had seen; to this I added among many other remarks that nothing but a formal & explicit assurance of respectful reception, worthy the minister of a free Independent & powerful nation would in my opinion, as an unauthorised individual, be considered by you Sir as “the assurances” which you had spoken of—that I did not know anything of the intentions of Government in the future—but that it was an error in his government to flatter itself with the idea that you would accept assurances by implication—or any, of any sort which were blended with any kind of indication of the political complexion of envoys, or any advice or hint upon the choice—That I did not know whether if assurances were given, they would produce negociation—but that without them there would be no negociation certainly. That “the assurances” if given would not be a favour, but only an assurance that rights which had been twice refused should be enjoy’d. That an explicit declaration could never be necessary upon such a point except in cases where the right had been expressly refused. That this right, imply’d among all equal powers had been twice expressly deny’d, & that of course an explicit declaration announcing it became necessary to the dignity of the American Government & nation.
He appeared at last to fall in with these ideas and in the next interview, which was the second week in Sepr., he told me he had stated my remarks to Mr. Talleyrand—but that he did not see how this Declaration could be made, to whom, & through whom. I told him that I would communicate to you Sir any such Declaration if formally & officially made, though I was unauthorised to open my lips upon the subject, and knew that it was taking on myself great hazard, & incurring a risk of being open to the imputation of Meddling at such a crisis.
Before he went away from the Hague, it struck me I ought to guard myself by a written note on the point of being unauthorised—I therefore wrote the inclosed with the remarks respecting “the Assurances”—
Unless without the purity & disinterestedness of my motives are appreciated by you Sir, I shall consider these informal endeavours to co–operate in what I thought to be your plan & consistent with your policy as the greatest errors of my life!—I thought that some point honourable to the government over which you preside might be gained—nothing hazarded—Before Mr. Pichon went to Paris he told me that he daily expected an answer from his minister upon the points of our conversation on the 7th. & 8. inst. (September—)—viz in “the Assurances”
To night I received from the hands of the French Military Post master here the original of the enclosed under cover, from one signed by Mr. Pichon in which he says this—from the Minister Mr Talleyrand—is the one which he waited some days for here, & which crossed him in the road & was sent back to Paris, whence he sends it to me to be confidentially mentioned to you Sir. The mysteriousness of concealing these conversations & communications even from the Charge des affs. here is unaccountable to me unless it has arisen from first the peculiar origin of these conversations & communications—& secondly from their Pride—Mr. Pichon I understood from himself had these in view when he was sent here—for he told me at the Spanish Minister’s “that his being sent here, & Mr. La Forest’s being entirely given to Mr. Talleyrand, & the American dispute having been put altogether into Mr. Talleyrand’s management lately were among the proofs of the intentions of his Government to settle amicably. He speaks english well—I speak French badly & am thus not qualify’d for long & rapid conversations on important subjects in that language!—He has more talents & knowledge particularly on American affairs than the present Chargè—who speaks a little english & who has the character of an enragè—Secondly, their pride is concerned in concealment, unless these indirect measures should procure what they aim at, a new negociation—On the last idea I have urged that the Declaration must be as public as the two former refusals—and as solemn as your message—
The inclosed then Sir is sent to You, such as it is!—It is not the Declaration—it is from the Minister of Exterior Relations of France to the Secretary of French Legation—Such as it is I feel it my duty to enclose it with this exposition to you in a private letter—taken with other things it may perhaps throw some light—It can not throw any shade I hope over the present lustre of the public mind warm, & burning as it does, with a holy flame. If it be at all useful I shall rejoice—it does not strike me on mature reflexion as being in any event either in war or in negociation, capable of doing mischief—because Sir to you only & to Colonel Pickering in private letters have I stated these things—in America;—& to Mr. Adams at Berlin pretty fully the substance of my informal proceedings—& to Mr. King a few hints in strict confidence, in Europe—I enjoy great pleasure in having received from Mr. A. a concurrence of opinions on the points which I have stated to him in this subject.
I am sensible that I run some hazard in thus communicating to you Sir such things—but I thought that you would on the whole wish to know all that I could collect—& in the manner that I have taken the liberty of privately communicating it.
I have the honour to be with the most perfect / respect & deference faithfully / Dear Sir yr. mo. ob. srt.

W. V. Murray